IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


EDWIN F. GOLDSTEIN AND GRACE F.
                              : No. 547 MAL 2014
GOLDSTEIN (H/W),              :
                              :
              Petitioners     : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
CONTINENTAL CASUALTY COMPANY, :
                              :
              Respondent      :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.